Notice of Pre-AIA  or AIA  Status
This is a final Office action addressing applicant’s response 27 November 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.
Claims 1-27 are examined.
Claim 13 is rejoined.
Priority
The present application is listed as a continuation-in-part to application 14/617355 filed 09 February 2015.  The subject matter of that application, however, does not appear to be common with the present application.  Applicant is encouraged to review the present application to ensure proper priority is reflected.  

Drawings
The drawings are objected to because new figures 8-10 introduce new matter.  The new drawings as provided are not conclusive productions of what is provided in the disclosure, nor can one having ordinary skill in the art conclusively derive the new figures from the drawings.  The objection with respect .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 21 November 2020, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly added language directed to Figs 8-10 which is not common with language previously addressed is considered new matter as it discusses material that was not in the originally filed disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
	The language applicable in that claims that falls under this heading will be addressed as needed below.
Claim Objections
Claims 1, 6, 7, 9, 17, 21 and 24 are objected to because of the following informalities:  
Claim 1: line 9 “its” and “it” should respectively be amended to 
Claims 6 and 7: upon further review, the examiner suggests “compressed wood chips” be amended to “compressed wood”, to be consistent with the language of claim 1. 
Claim 9: “the interior” (line 2) lacks antecedent basis.
Claim 17: “each inner section” (line 8) should be amended to reflect antecedent basis (e.g., “each said inner section”).
	Claim 21: “the contents” (line 3) lacks antecedent basis; “their volumes” (line 5) should be amended to reflect what “their” references (interpreted as the volume of the wood pellets); “said water-absorbing pellets” (lines 11, 12) should be amended to “said wood pellets” for consistency; “them” (line 15) is objected to and should be amended to clarify what “them” references.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21: “the degree to which…and compacting them to those degrees” (lines 14 and 15) is indefinite as to the metes and 
	 







Allowable Subject Matter
Claims 1, 6, 7, 9, 17, 19, 24 would be allowable upon overcoming the objections above.

Claims 2-5, 8, 10-16, 18, 20, 24-26 are allowable upon addressing the objections of the claims from which they depend.

Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 22, 23 and 27 are allowed.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 21 November 2020.

Claim rejections – 35 USC 112 (response – page 11):
	Applicant’s amendments overcome the rejections under this heading with respect to those matters raised in the prior Office action and they are withdrawn.  See above, however, where the claims as amended raise new issues under this heading.


Claim rejections – 35 USC 103 (response – page 12):
Applicant’s arguments are persuasive with respect to the claims as amended.  No rejections with respect to the prior art remain.

Applicant’s courtesies are appreciated, and applicant is invited to a telephonic interview, should applicant deem it necessary, to finalize the present application and bring it to closure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 

65	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649